              2:17-cr-00301-RMG                  Date Filed 09/15/20        Entry Number 122-1    Page 1 of 96

                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        JUDGE, RASHAUN ALLEN                                                     Reg #:      17358-171
Date of Birth:            1985                           Sex:      M    Race:BLACK           Facility:   ATL
Note Date:          07/08/2020 14:08                     Provider: Martin, D. MD/CD          Unit:       B02


Review Note - Consultation Report Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1              Provider: Martin, D. MD/CD
          Outpatient specialist recommends beta blocker and statin to continue.


Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Martin, D. MD/CD on 07/08/2020 14:10




Generated 07/08/2020 14:10 by Martin, D. MD/CD            Bureau of Prisons - ATL                            Page 1 of 1
              2:17-cr-00301-RMG                Date Filed 09/15/20        Entry Number 122-1    Page 2 of 96

                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        JUDGE, RASHAUN ALLEN                                                  Reg #:      17358-171
Date of Birth:            1985                         Sex:      M   Race:BLACK           Facility:   ATL
Note Date:          06/26/2020 11:26                   Provider: Green-Harris, Janel RHIA Unit:       B02


Admin Note - Release of Information encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                Provider: Green-Harris, Janel RHIA
          Inmate Judge, Rashaun #17358-171 requested records for a compassionate release.
          He was given his problem list, medications, and last chronic care note.

              A total of (6) pages were copied.


Copay Required:No                             Cosign Required: No
Telephone/Verbal Order: No
Completed by Green-Harris, Janel RHIA on 06/26/2020 11:28




Generated 06/26/2020 11:28 by Green-Harris, Janel       Bureau of Prisons - ATL                           Page 1 of 1
              2:17-cr-00301-RMG                  Date Filed 09/15/20        Entry Number 122-1      Page 3 of 96

                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        JUDGE, RASHAUN ALLEN                                                       Reg #:         17358-171
Date of Birth:            1985                            Sex:      M    Race:BLACK            Facility:      ATL
Note Date:          06/02/2020 13:53                      Provider: Martin, D. MD/CD           Unit:          B02


Admin Note - Medication Reconciliation encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1               Provider: Martin, D. MD/CD
          In lieu of COVID-19 pandemic and current National BOP Lockdown, will provide medication reconciliation until
          inmate can be seen in CCC or for H&P, as indicated.

             + consultation

New Medication Orders:
Rx#          Medication                                                                                     Order Date
             Metoprolol Succinate XL Tablet 24 Hour                                                         06/02/2020 13:53
                  Prescriber Order:     25mg Orally - daily x 60 day(s)
                        Indication: Chest pain, unspecified
Discontinued Medication Orders:
Rx#          Medication                                                                                     Order Date
435903-ATL Metoprolol Tartrate 25 MG Tab                                                                    06/02/2020 13:53
                  Prescriber Order:   Take one tablet (25 MG) by mouth each day
                        Discontinue Type:          Immediate
                        Discontinue Reason:new order written
                        Indication:
New Consultation Requests:
  Consultation/Procedure                          Target Date Scheduled Target Date Priority               Translator   Language
  Cardiology                                      06/19/2020 06/19/2020             Urgent                 No
        Subtype:
             Cardiology Offsite Appt
          Reason for Request:
              EXERCISE STRESS TEST WITH NUCLEAR IMAGING - Inmate Judge was sent out to ER recently with
              complaint of persistent, sharp 10/10 chest pain, radiating to left arm in absence of any constitutional or
              COVID-19 symptoms. Inmate was seen by Cardiology who wanted to perform cath, but inmate refused so
              stress test requested but cancelled due to inmate +COVID-19; inmate retested at prison and noted as
              negative for COVID-19 on 5-24-19; order for stress test.
          Provisional Diagnosis:
               chest pain
               NEG COVID-19
Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Martin, D. MD/CD on 06/02/2020 14:03




Generated 06/02/2020 14:03 by Martin, D. MD/CD            Bureau of Prisons - ATL                                 Page 1 of 1
              2:17-cr-00301-RMG               Date Filed 09/15/20         Entry Number 122-1    Page 4 of 96

                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:       JUDGE, RASHAUN ALLEN                                                    Reg #:      17358-171
Date of Birth:           1985                          Sex:      M   Race:BLACK            Facility:   ATL
Note Date:         05/28/2020 07:00                    Provider: Moore, S. FNP             Unit:       B05


Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                Provider: Moore, S. FNP
          Inmate covid-19 test negative as of 5/23/2020.


ASSESSMENTS:
Confirmed case COVID-19, U07.1 - Resolved
Coronavirus COVID-19 test negative / virus ruled out, Z03818-c19 - Current
Other:
     Patient allergies reviewed and updates applied as needed.


Copay Required:No                             Cosign Required: No
Telephone/Verbal Order: No
Completed by Moore, S. FNP on 05/28/2020 07:01




Generated 05/28/2020 07:01 by Moore, S. FNP             Bureau of Prisons - ATL                            Page 1 of 1
                2:17-cr-00301-RMG                Date Filed 09/15/20        Entry Number 122-1         Page 5 of 96
                                                      Bureau of Prisons
                                                       Health Services
                                                      Clinical Encounter
Inmate Name: JUDGE, RASHAUN ALLEN                                                                Reg #: 17358-171
Date of Birth:      1985                                Sex:      M    Race: BLACK               Facility: ATL
Encounter Date: 05/21/2020 09:25                        Provider: Martin, D. MD/CD               Unit:     B05


Physician - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Martin, D. MD/CD
       Chief Complaint: CARDIAC
       Subjective: cc: "they told me; I'm good today"

                        Inmate Judge seen in follow-up after recent Hospital trip for chest pain where found with
                        COVID-19.
                        He currently denies any chest pain today. Inmate apparently refused left heart
                        catheterization. He had a CT heart where no cardiac mass or thrombus was found. He has
                        an echo notable for Left Ventricular ejection fraction (LVEF): 55-60% and normal LV systolic
                        function;

                        Vital signs pending entry.
       Pain:            No
ROS:
   Cardiovascular
       General
           No: Angina
    Pulmonary
       Respiratory System
               No: DOE, Dyspnea, Shortness of breath, Wheezing

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit     Celsius Location               Provider
    05/18/2020        19:12 ATL             98.6        37.0                        Harris, T. RN/IOP/IDC

Exam:
   General
      Affect
           Yes: Pleasant, Cooperative
           No: Irritable, Agitated, Flat
   Pulmonary
      Observation/Inspection
           No: Respiratory Distress
    Cardiovascular
        Observation
           No: Cardiopulmonary Distress
    Neurologic
       Cranial Nerves (CN)
           Yes: CN 2-12 Intact Grossly

ASSESSMENT:

Generated 05/21/2020 09:46 by Martin, D. MD/CD            Bureau of Prisons - ATL                                   Page 1 of 2
                2:17-cr-00301-RMG                Date Filed 09/15/20         Entry Number 122-1     Page 6 of 96

Inmate Name: JUDGE, RASHAUN ALLEN                                                             Reg #: 17358-171
Date of Birth:      1985                                 Sex:      M    Race: BLACK           Facility: ATL
Encounter Date: 05/21/2020 09:25                         Provider: Martin, D. MD/CD           Unit:     B05

Chest pain, unspecified, R079 - Resolved - 5-21-20: recommended for further evaluation
Confirmed case COVID-19, U07.1 - Current - 5-21-20: retested today

PLAN:
Renew Medication Orders:
Rx#         Medication                                                                                     Order Date
435642-ATL Aspirin 81 MG EC Tab                                                                            05/21/2020 09:25
                  Prescriber Order:               Take one tablet (81 MG) by mouth each day x 180 day(s)
                       Indication: Chest pain, unspecified
435643-ATL       Atorvastatin 40 MG TAB                                                                    05/21/2020 09:25
                      Prescriber Order:           Take one tablet (40 MG) by mouth each day x 180 day(s)
                       Indication: Chest pain, unspecified
New Laboratory Requests:
   Details                                         Frequency              Due Date                          Priority
   Lab Tests-C-COVID-19 Novel Coronavirus          One Time               05/21/2020 00:00                  Today
       Lab personnel verbally notified of a priority order of Today or Stat

Disposition:
    Discharged to Housing Unit with Convalescence

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                           Provider                  Outcome
    05/21/2020     Counseling                         Plan of Care                            Martin, D.                Verbalizes
                                                                                                                        Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Martin, D. MD/CD on 05/21/2020 09:46




Generated 05/21/2020 09:46 by Martin, D. MD/CD             Bureau of Prisons - ATL                                     Page 2 of 2
              2:17-cr-00301-RMG                  Date Filed 09/15/20        Entry Number 122-1    Page 7 of 96

                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:        JUDGE, RASHAUN ALLEN                                                     Reg #:      17358-171
Date of Birth:            1985                           Sex:      M    Race:BLACK           Facility:   ATL
Note Date:          05/17/2020 13:24                     Provider: Martin, D. MD/CD          Unit:       B05


Cosign Note - Orders encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                  Provider: Martin, D. MD/CD
          Medtrip return
          Inmate had EKG concerning for ACS, but had negative troponins.
          Cardiology consulted who recommended stress test when inmate COVID-19 negative, as he was tested + for
          COVID-19 by ER per Grady protocol; recommended as outpatient.
          Sent back with aspirin, statin, and anticoagulant (7-day tx w/ known COVID-19).

ASSESSMENTS:
Confirmed case COVID-19, U07.1 - Current

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Martin, D. MD/CD on 05/17/2020 13:52




Generated 05/17/2020 13:52 by Martin, D. MD/CD            Bureau of Prisons - ATL                            Page 1 of 1
                2:17-cr-00301-RMG                 Date Filed 09/15/20           Entry Number 122-1          Page 8 of 96
                                                         Bureau of Prisons
                                                          Health Services
                                                         Clinical Encounter
Inmate Name: JUDGE, RASHAUN ALLEN                                                                     Reg #: 17358-171
Date of Birth:      1985                                     Sex:      M   Race: BLACK                Facility: ATL
Encounter Date: 05/16/2020 21:35                             Provider: Okezie, Okoli RN               Unit:     B05


Nursing - Medical Trip Return encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Okezie, Okoli RN
        Chief Complaint: Medical Trip Return
        Subjective: Inmate was received in health services unit after discharge from the hospital.
        Pain:        No

OBJECTIVE:
Temperature:
    Date              Time             Fahrenheit      Celsius Location                  Provider
    05/16/2020        21:37 ATL              99.0         37.2 Oral                      Okezie, Okoli RN

Pulse:
     Date          Time               Rate Per Minute          Location                  Rhythm     Provider
     05/16/2020 21:37 ATL                              64      Via Machine                          Okezie, Okoli RN
Respirations:
     Date                  Time                  Rate Per Minute Provider
     05/16/2020            21:37 ATL                           16 Okezie, Okoli RN
Blood Pressure:
     Date       Time               Value          Location        Position              Cuff Size   Provider
     05/16/2020 21:37 ATL          109/68                                                           Okezie, Okoli RN
SaO2:
     Date             Time             Value(%) Air                           Provider
     05/16/2020       21:37 ATL              96 Room Air                      Okezie, Okoli RN

Exam:
   General
      Affect
           Yes: Pleasant
          Appearance
             Yes: Appears Well, Alert and Oriented x 3
    Skin
        General
           Yes: Within Normal Limits
    Eyes
       General
          Yes: PERRLA
    Pulmonary
       Observation/Inspection
           Yes: Within Normal Limits
          Auscultation
Generated 05/16/2020 21:54 by Okezie, Okoli RN                Bureau of Prisons - ATL                                    Page 1 of 3
                 2:17-cr-00301-RMG               Date Filed 09/15/20         Entry Number 122-1        Page 9 of 96

Inmate Name: JUDGE, RASHAUN ALLEN                                                                 Reg #: 17358-171
Date of Birth:      1985                                 Sex:      M   Race: BLACK                Facility: ATL
Encounter Date: 05/16/2020 21:35                         Provider: Okezie, Okoli RN               Unit:     B05

Exam:
                Yes: Clear to Auscultation
    Cardiovascular
        Observation
           Yes: Within Normal Limits
          Auscultation
             Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2
    Nursing Protocol
        Med Trip Return/Consult Visit
            Yes: Vital Signs w/O2 sat recorded in flowsheet
            No: Weight recorded in flowsheet
ASSESSMENT:
        Other
        Inmate returned from local hospital alert and oriented x 3. Inmate calm and cooperative, no s/s of acute distress note.
        Discharge notes were received and discussed with on-call physician. Medications orders reconciled per on-call MD.
PLAN:
Medication Reconciliation.
The patient's known medication list including OTC items was compiled and compared to new and changed BOP
orders.
New Medication Orders:
Rx#          Medication                                                                                   Order Date
             Aspirin 81 MG Tablet (365 day)                                                               05/16/2020 21:35
                   Prescriber Order:    81 mg Orally - daily x 14 day(s)
                 Atorvastatin Tablet                                                                      05/16/2020 21:35
                      Prescriber Order:           40 mg Orally - daily x 14 day(s)
                 Apixaban Oral Tablet                                                                     05/16/2020 21:35
                      Prescriber Order:           2.5 mg Orally - Two Times a Day x 14 day(s)
                 Metoprolol Succinate XL Tablet 24 Hour                                                   05/16/2020 21:35
                      Prescriber Order:     25 mg Orally - daily x 14 day(s)

Reconciled Medications:
Source     Action                      Type      Rx#             Medication                          Order Detail
Communit      Continue                 Rx        Order           Apixaban Oral Tablet                2.5 mg PO BID
y/Contract
Hospital
Communit      Continue                 Rx        Order           Aspirin 81 MG Tablet (365 day)      81 mg PO daily
y/Contract
Hospital
Communit      Continue                 Rx        Order           Atorvastatin Tablet                 40 mg PO Q daily
y/Contract
Hospital
Communit      Continue                 Rx        Order           Metoprolol Succinate XL Tablet 24 25 mg PO q daily
y/Contract                                                       Hour
Hospital
                                       OTC                       No known OTCs

Disposition:

Generated 05/16/2020 21:54 by Okezie, Okoli RN             Bureau of Prisons - ATL                                    Page 2 of 3
               2:17-cr-00301-RMG                 Date Filed 09/15/20        Entry Number 122-1   Page 10 of 96

Inmate Name: JUDGE, RASHAUN ALLEN                                                           Reg #: 17358-171
Date of Birth:      1985                                 Sex:      M   Race: BLACK          Facility: ATL
Encounter Date: 05/16/2020 21:35                         Provider: Okezie, Okoli RN         Unit:     B05

    Follow-up at Sick Call as Needed
    Return Immediately if Condition Worsens

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                         Provider             Outcome
    05/16/2020     Counseling                         Access to Care                        Okezie, Okoli        Verbalizes
                                                                                                                 Understanding

Copay Required:No                           Cosign Required: Yes
Telephone/Verbal Order: Yes                By: Martin, D. MD/CD
Telephone or Verbal order read back and verified.


Completed by Okezie, Okoli RN on 05/16/2020 21:54
Requested to be cosigned by Martin, D. MD/CD.
Cosign documentation will be displayed on the following page.




Generated 05/16/2020 21:54 by Okezie, Okoli RN             Bureau of Prisons - ATL                             Page 3 of 3
         2:17-cr-00301-RMG        Date Filed 09/15/20         Entry Number 122-1      Page 11 of 96
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:        1985                   Sex:          M                       Race:       BLACK
Encounter Date: 05/16/2020 21:35             Provider:     Okezie, Okoli RN        Facility:   ATL

Cosigned with New Encounter Note by Martin, D. MD/CD on 05/17/2020 13:24.




                                             Bureau of Prisons - ATL
             2:17-cr-00301-RMG              Date Filed 09/15/20        Entry Number 122-1       Page 12 of 96

                                             Bureau of Prisons
                                              Health Services
                                  Clinical Encounter - Administrative Note
Inmate Name:       JUDGE, RASHAUN ALLEN                                                     Reg #:      17358-171
Date of Birth:           1985                        Sex:      M    Race:BLACK              Facility:   ATL
Note Date:         05/15/2020 14:33                  Provider: Winston, James MD            Unit:       B02


Admin Note - Community Hospital Report encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                Provider: Winston, James MD
          Spoke with the housestaff regarding the workup. The troponin levels have been normal and further imaging
          studies are planned. The patient apparently did not want a cath.


Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Winston, James MD on 05/15/2020 14:35




Generated 05/15/2020 14:35 by Winston, James MD       Bureau of Prisons - ATL                               Page 1 of 1
               2:17-cr-00301-RMG                 Date Filed 09/15/20          Entry Number 122-1          Page 13 of 96
                                                       Bureau of Prisons
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: JUDGE, RASHAUN ALLEN                                                                   Reg #: 17358-171
Date of Birth:      1985                                    Sex:      M    Race: BLACK              Facility: ATL
Encounter Date: 05/14/2020 16:49                            Provider: Martin, D. MD/CD              Unit:     B02


Physician - Evaluation encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Martin, D. MD/CD
       Chief Complaint: Chest Pain
       Subjective: Inmate seen and examined with RN. RN initially spoke to staff MD. Vitals, progress note plan
                    reviewed and confirmed.

                   Inmate Judge reported 5 days of persistent, sharp 10/10 chest pain, radiating to left arm in
                   absence of any constitutional or COVID-19 symptoms, claims pain has been worsening for the
                   last few days, and requested evaluation.
                   SH: admits to smoking cigarettes, weed; denies K2 or cocaine.
       Pain:       Yes
       Pain Assessment
         Date:                  05/14/2020 15:58
         Location:              Chest-Left
          Quality of Pain:             Sharp
          Pain Scale:                  5
          Intervention:                EKK, chest pain protocol
          Trauma Date/Year:
          Injury:
          Mechanism:
          Onset:                       1-2 Days
          Duration:                    1-5 Years
          Exacerbating Factors: not stated
          Relieving Factors:    "nothing, it's constant"
          Reason Not Done:
          Comments:

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit      Celsius Location                  Provider
    05/14/2020        16:00 ATL             99.1         37.3 Oral                      Smith, Nancy RN

Pulse:
     Date           Time             Rate Per Minute          Location                  Rhythm     Provider
     05/14/2020 16:00 ATL                            62       Via Machine                          Smith, Nancy RN
Respirations:
     Date                  Time              Rate Per Minute Provider
     05/14/2020            16:00 ATL                          16 Smith, Nancy RN
Blood Pressure:
     Date           Time           Value         Location        Position              Cuff Size   Provider

Generated 05/14/2020 17:00 by Martin, D. MD/CD               Bureau of Prisons - ATL                                   Page 1 of 2
               2:17-cr-00301-RMG                 Date Filed 09/15/20          Entry Number 122-1          Page 14 of 96

Inmate Name: JUDGE, RASHAUN ALLEN                                                                   Reg #: 17358-171
Date of Birth:      1985                                    Sex:      M    Race: BLACK              Facility: ATL
Encounter Date: 05/14/2020 16:49                            Provider: Martin, D. MD/CD              Unit:     B02

     Date       Time              Value          Location        Position              Cuff Size   Provider
     05/14/2020 16:00 ATL         128/81         Left Arm        Sitting                           Smith, Nancy RN
SaO2:
     Date             Time             Value(%) Air                          Provider
     05/14/2020       16:00 ATL              97 Room Air                     Smith, Nancy RN

ASSESSMENT:

Chest pain, unspecified, R079 - Current - 5-14-20: unknown etiology: diff: MI, pericarditis, cardiomyopathy; send to ER r/o the
former.

PLAN:

Disposition:
    Transfer to Local Hospital

Other:
    1) CP: minimally responsive to aspirin, nitroglycerin (NTG) in setting of low-normal blood pressure; decision made to
    hold further NTG.

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                                 Provider              Outcome
    05/14/2020     Counseling                         Plan of Care                                  Martin, D.            Verbalizes
                                                                                                                          Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Completed by Martin, D. MD/CD on 05/14/2020 17:00




Generated 05/14/2020 17:00 by Martin, D. MD/CD               Bureau of Prisons - ATL                                   Page 2 of 2
               2:17-cr-00301-RMG                 Date Filed 09/15/20         Entry Number 122-1         Page 15 of 96
                                                        Bureau of Prisons
                                                         Health Services
                                                        Clinical Encounter
Inmate Name: JUDGE, RASHAUN ALLEN                                                                 Reg #: 17358-171
Date of Birth:      1985                                   Sex:      M    Race: BLACK             Facility: ATL
Encounter Date: 05/14/2020 15:58                           Provider: Smith, Nancy RN              Unit:     B02


Nursing - Protocol: Chest Pain/MI encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Smith, Nancy RN
       Chief Complaint: Chest Pain
       Subjective: " I'm having chest pains"
       Pain:        Yes
       Pain Assessment
         Date:                   05/14/2020 15:58
         Location:               Chest-Left
          Quality of Pain:             Sharp
          Pain Scale:                  5
          Intervention:                EKK, chest pain protocol
          Trauma Date/Year:
          Injury:
          Mechanism:
          Onset:                       1-2 Days
          Duration:                    1-5 Years
          Exacerbating Factors: not stated
          Relieving Factors:    "nothing, it's constant"
          Reason Not Done:
          Comments:

ROS:
   Nursing Protocol
       Chest Pain/MI/Angina
           Yes: Chest pain (Describe: stabbing left chest that radiates to left shoulder), Meds, allergies & health
           problems reviewed
           No: Dizziness, Nausea/vomiting, History of HTN or cardiac disease, Feeling of impending doom, History of
           sexual enhancement drugs

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit      Celsius Location                Provider
    05/14/2020        16:00 ATL             99.1         37.3 Oral                    Smith, Nancy RN

Pulse:
     Date           Time             Rate Per Minute         Location                 Rhythm     Provider
     05/14/2020 16:00 ATL                             62     Via Machine                         Smith, Nancy RN
Respirations:
     Date                  Time                 Rate Per Minute Provider
     05/14/2020            16:00 ATL                         16 Smith, Nancy RN


Generated 05/14/2020 16:09 by Smith, Nancy RN               Bureau of Prisons - ATL                                  Page 1 of 3
               2:17-cr-00301-RMG                Date Filed 09/15/20          Entry Number 122-1         Page 16 of 96

Inmate Name: JUDGE, RASHAUN ALLEN                                                                  Reg #: 17358-171
Date of Birth:      1985                                   Sex:      M    Race: BLACK              Facility: ATL
Encounter Date: 05/14/2020 15:58                           Provider: Smith, Nancy RN               Unit:     B02

Blood Pressure:
     Date       Time               Value        Location        Position              Cuff Size   Provider
     05/14/2020 16:00 ATL          128/81       Left Arm        Sitting                           Smith, Nancy RN
SaO2:
     Date              Time           Value(%) Air                          Provider
     05/14/2020        16:00 ATL            97 Room Air                     Smith, Nancy RN

Exam:
   Nursing Protocol
       Chest Pain/MI/Angina
           Yes: Vital Signs w/O2 sat recorded in flowsheet, Lung sounds clear bilaterally, Adequate respiratory effort,
           Auscultated heart rate and rhythm (Describe: regular rate and rhythm), 12 lead ECG completed, Adequate
           capillary refill, Normal skin color, Normal skin temperature, Blood glucose recorded in flowsheet,
           Supplemental oxygen applied (O2 sat/liters: 2L per nc)
           No: Presence of edema, Diaphoretic, IV Access obtained
ASSESSMENT:
        Pain - Chest
        Inmate reports to urgent care with complaint of chest pain. He is A&OX3, ambs w/o assist and able to make all needs
        known. Inmate reports experiencing this pain for years. However, over the past few days the pains has gotten worse
        and started to radiate to left shoulder blade. He rates the pain 5/10 and describes the pain as sharp. No nausea and
        vomiting reported.

        Vital signs assessed, all WNL. EKG done which was abnormal. MD contacted and advised of inmate's complaint.
        Orders received to transfer inmate to local ED for further evaluation of chest pain.
PLAN:
New Medication Orders:
Rx#          Medication                                                                      Order Date
             Nitroglycerin Sublingual Tablet                                                 05/14/2020 15:58
                   Prescriber Order:     0.4 mg Sublingually One Time Dose Given PRN x 0 day(s) Pill Line Only
                       Start Now: Yes
                           Night Stock Rx#:
                           Source: Sub Stock Location
                           Admin Method: Pill Line
                           Stop Date: 05/14/2020 15:35
                           MAR Label: 0.4 mg Sublingually One Time Dose Given PRN x 0 day(s) Pill Line Only
                           One Time Dose Given: Given Now
                 Aspirin 325 MG Tablet                                                                05/14/2020 15:58
                       Prescriber Order:         325 mg Orally One Time Dose Given PRN x 0 day(s) Pill Line Only
                       Start Now: Yes
                           Night Stock Rx#:
                           Source: Sub Stock Location
                           Admin Method: Pill Line
                           Stop Date: 05/14/2020 15:45
                           MAR Label: 325 mg Orally One Time Dose Given PRN x 0 day(s) Pill Line Only
                           One Time Dose Given: Given Now

Generated 05/14/2020 16:09 by Smith, Nancy RN               Bureau of Prisons - ATL                                   Page 2 of 3
               2:17-cr-00301-RMG                Date Filed 09/15/20        Entry Number 122-1   Page 17 of 96

Inmate Name: JUDGE, RASHAUN ALLEN                                                          Reg #: 17358-171
Date of Birth:      1985                                Sex:      M    Race: BLACK         Facility: ATL
Encounter Date: 05/14/2020 15:58                        Provider: Smith, Nancy RN          Unit:     B02

New Consultation Requests:
  Consultation/Procedure                        Target Date Scheduled Target Date Priority        Translator    Language
  Emergency Room                                05/14/2020 05/14/2020             Emergent        No
       Subtype:
            Emergency Room
         Reason for Request:
               Chest pain r/o MI

Disposition:
    Transfer to Local Hospital

Patient Education Topics:
    Date Initiated Format                            Handout/Topic                         Provider             Outcome
    05/14/2020     Counseling                        Access to Care                        Smith, Nancy         Verbalizes
                                                                                                                Understanding

Copay Required:No                          Cosign Required: Yes
Telephone/Verbal Order: Yes               By: Winston, James MD
Telephone or Verbal order read back and verified.


Completed by Smith, Nancy RN on 05/14/2020 16:09
Requested to be cosigned by Winston, James MD.
Cosign documentation will be displayed on the following page.




Generated 05/14/2020 16:09 by Smith, Nancy RN             Bureau of Prisons - ATL                              Page 3 of 3
          2:17-cr-00301-RMG       Date Filed 09/15/20         Entry Number 122-1      Page 18 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:        1985                   Sex:          M                       Race:       BLACK
Encounter Date: 05/14/2020 15:58             Provider:     Smith, Nancy RN         Facility:   ATL

Cosigned by Martin, D. MD/CD on 05/14/2020 16:49.




                                             Bureau of Prisons - ATL
             2:17-cr-00301-RMG               Date Filed 09/15/20        Entry Number 122-1      Page 19 of 96
                                                   Bureau of Prisons
                                                    Health Services
                                                   History & Physical
Inmate Name:    JUDGE, RASHAUN ALLEN                                                         Reg #:      17358-171
Date of Birth:        1985                              Sex:          M     Race: BLACK      Facility:   ATL
Encounter Date: 06/11/2020 11:26                        Provider:     Tesh, Ana NP           Unit:       B02

Seizures:                                     Denied
Diabetes:                                     Denied
Cardiovascular:                               Denied
CVA:                                          Denied
Hypertension:                                 Denied
Respiratory:                                  Denied
Sickle Cell Anemia:                           Denied
Carcinoma/Lymphoma:                           Denied
Allergies:                                    Denied
Tuberculosis:

   Hx of Previous Disease: No

   Blood-tinged Sputum: No
   Night Sweats: No
   Weight Loss: No
   Fever: No
   Cough: No
   Comments:
Infectious Disease Risk Factors:
   IV Drug Use: No
   IV Drug Use Needles:
   Sexual Partner IV Drug Use: No
   Sexual Partner IV Drug Use Needles:
   Female Sexual Partners (Last 5 Yrs): 2-5
   Male Sexual Partners (Last 5 Yrs): None
   Condom Use: Sometimes
   Sexual Contact With HIV+ Individual: No
   Blood Product Transfusion: No
   Travel Outside US: No
   Tattoos: Yes
   Comments: tattoos: pro shop




Generated 06/11/2020 11:37 by Tesh, Ana NP             Bureau of Prisons - ATL                            Page 1 of 10
             2:17-cr-00301-RMG               Date Filed 09/15/20          Entry Number 122-1      Page 20 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                           Reg #:      17358-171
Date of Birth:        1985                                Sex:          M     Race: BLACK      Facility:   ATL
Encounter Date: 06/11/2020 11:26                          Provider:     Tesh, Ana NP           Unit:       B02

HIV History:
   When Tested:                               2009
   Test Result:                               Negative
   When Diagnosed AIDS:
   Last CD4:
   Comments:
Hepatitis:                                    Denied
Other Infectious Diseases:                    Denied
Abuse History: Denied
   Physical: No
   Emotional: No
   Sexual: No
  Comments: Denies
Mental Health:
   Level of Consciousness: Alert and Oriented
   Psychomotor Activity: Normal
   General Appearance: Normal
   Behavior: Cooperative
   Mood: Appropriate to Content
   Thought Process: Goal Directed
   Thought Content: Normal
   Hx of Mental Health Treatment: None
   Hx of Head Injury: None
   Current Mental Health Treatment: No
   Current Mental Health Complaint: No
   Hx of Loss of Consciousness: No
   Hx of Hearing Voices: No
   Past History of Suicide Attempt: No
   Current Suicide Ideation: No
   Suicide Prevention Initiated: No
   Comments:




Generated 06/11/2020 11:37 by Tesh, Ana NP               Bureau of Prisons - ATL                            Page 2 of 10
            2:17-cr-00301-RMG                Date Filed 09/15/20          Entry Number 122-1             Page 21 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                                  Reg #:      17358-171
Date of Birth:        1985                                Sex:          M     Race: BLACK             Facility:   ATL
Encounter Date: 06/11/2020 11:26                          Provider:     Tesh, Ana NP                  Unit:       B02

Substance Use History:
                            Last Used                Frequency               Route             Type               Amount
   Alcohol                  > 5 years               Daily                                      Beer               2 drinks / day
   Marijuana                > 5 years               Daily                    Smoked
   Cocaine                  1 - 5 years             Daily                    Smoked            Both


   Hx of Withdrawal Symptoms:
   Comments:

Current Painful Condition:                Denied
Other Health Issues:
   Current Medical Conditions:
   Other Current Treatments:

Pregnant:                                 N/A

Dental Condition: Denied
Observations:
   Draining Skin Lesions: No
   Signs of Lice: No
   Signs of Scabies: No
   Signs of Recent Trauma: No
   Recent Tattoos: No
   Needle Marks: No
   Signs of Rash: No
   Open Sores: No
   Wounds: No
   Body Deformities: No
   Tremors: No
   Sweating: No
   Comments:
Temperature:
     Date             Time            Fahrenheit     Celsius Location                 Provider
     06/11/2020       11:27 ATL             97.6        36.4 Temporal                 Tesh, Ana NP

Pulse:
     Date          Time              Rate Per Minute         Location                 Rhythm      Provider
     06/11/2020 11:27 ATL                           69                                            Tesh, Ana NP
Respirations:
     Date                 Time                Rate Per Minute Provider
     06/11/2020           11:27 ATL                           18 Tesh, Ana NP
Blood Pressure:
Generated 06/11/2020 11:37 by Tesh, Ana NP               Bureau of Prisons - ATL                                   Page 3 of 10
            2:17-cr-00301-RMG                Date Filed 09/15/20        Entry Number 122-1          Page 22 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                            Reg #:       17358-171
Date of Birth:        1985                                 Sex:        M     Race: BLACK        Facility:    ATL
Encounter Date: 06/11/2020 11:26                           Provider:   Tesh, Ana NP             Unit:        B02

     Date       Time              Value         Location         Position        Cuff Size    Provider
     06/11/2020 11:27 ATL         102/63                                                      Tesh, Ana NP
Height:
    Date       Time                   Inches            Cm        Provider
    06/11/2020 11:27 ATL                 65.0         165.1       Tesh, Ana NP
Weight:
     Date            Time                 Lbs        Kg Waist Circum. Provider
     06/11/2020      11:27 ATL           161.0      73.0              Tesh, Ana NP

Prosthetic Devices/Equipment: Denied
Tobacco Usage:
   Cigarettes: 1 pkgs per day x 5 years
   Cigars:
   Pipes:
   Smokeless:

General Social History:
   Foreign Travel:
   Born in USA:           Yes
    Country of Birth: USA
Family History - Father:
   Age at Death:
   Cause of Death:
   Significant Illnesses:


  Comments: unknown
Family History - Mother:

   Age at Death:
   Cause of Death:
   Significant Illnesses:


  Comments: 70, A&W
Family History - Sibling:
   Number of Siblings: 2
   Significant Illnesses:

      Diabetes
  Comments: 1 brother a&w, 1 sister-DM2
ROS:
   General
       All systems reviewed and are negative
Past Hospitalization:

   Reason                                                    Location                        When

Generated 06/11/2020 11:37 by Tesh, Ana NP             Bureau of Prisons - ATL                                Page 4 of 10
            2:17-cr-00301-RMG                Date Filed 09/15/20       Entry Number 122-1       Page 23 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                        Reg #:      17358-171
Date of Birth:        1985                             Sex:          M     Race: BLACK      Facility:   ATL
Encounter Date: 06/11/2020 11:26                       Provider:     Tesh, Ana NP           Unit:       B02

Past Hospitalization:

   Reason                                                 Location                       When

   MVA - 1 week OSH stay                                                                 2002
        Complications:
        Comments:
Head:

   Normal: Yes
   Comments:
Eyes:

   EOMI: Yes
   Icterus:No
   Conjunctival Inflammation: No
   Pupils PERRLA: Yes
   Pupil Size Rt:
   Pupil Size Lt:
   Pupils Comments:
   Fundi Vessels Nicking: No
   Fundi Vessels Discs Flat: Yes
   Fundi Vessels Discs Sharp Margins: Yes
   Fundi Vessels Grounds Abnormal: No
   Eyes Comments:

Ears:

   Right Ear: Canal patent
   Left Ear:     Canal patent
   Ears Comments:

Nose:

   Nares Patent: Yes
   Septum Midline: Yes
   Septum Intact: Yes
   Drainage/Discharge: No
   Polyps: No
   Nose Comments:




Generated 06/11/2020 11:37 by Tesh, Ana NP            Bureau of Prisons - ATL                            Page 5 of 10
            2:17-cr-00301-RMG                Date Filed 09/15/20       Entry Number 122-1      Page 24 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                        Reg #:      17358-171
Date of Birth:        1985                             Sex:          M     Race: BLACK      Facility:   ATL
Encounter Date: 06/11/2020 11:26                       Provider:     Tesh, Ana NP           Unit:       B02

Mouth

   Lesions: No
   Oral/Buccal Mucosa:Yes
   Gums Normal: Yes
   Tonsils Present: Yes
          Tonsils Normal: Yes
   Pharynx: Normal Color
   Teeth Poor Dentition: No
   Teeth Count: Mostly Present
   Dentures: No
   Mouth Comments:

Cranial Nerves:

   Intact II-XII: Yes
   Cranial Nerves Comments:

Neck:

   Full ROM: Yes
   Masses/Nodes: No
   Trachea: Midline
   Thyroid: Normal Size
   Comments:

Breasts: Not Done

   Instructions for Self Breast Exam Given: No
   Comments: deferred

Thorax:

   Contour Normal: Yes
        Increased AP Diameter: No
        Asymmetrical Expansion: No
   Lungs Clear: Yes
        Wheezes: No
        Crackles: No
        Rhonchi: No
        Rales: No
        Accessory Muscle Use: No
   Comments:




Generated 06/11/2020 11:37 by Tesh, Ana NP            Bureau of Prisons - ATL                            Page 6 of 10
            2:17-cr-00301-RMG                Date Filed 09/15/20          Entry Number 122-1      Page 25 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                           Reg #:      17358-171
Date of Birth:        1985                                Sex:          M     Race: BLACK      Facility:   ATL
Encounter Date: 06/11/2020 11:26                          Provider:     Tesh, Ana NP           Unit:       B02


Spine:

   Deformity: No
   Full ROM: Yes
   Tenderness: No
   Comments:

Cardiovascular:

   RRR: Yes
   Normal S1/S2: Yes
   Murmurs: No
   Carotid Bruits: No
   JVD: No
   Arteries:                     Right            Left
       Radial:
       Femoral:
       Dorsalis Pedis:
       Post. Tibialis:
   Comments:

Abdomen:

   Normal Contour: Yes
   Scaphoid: No
   Obese: No
   Gravid: No
   Hernias: No
   Bruits: No
   Masses: No
   Scars: No
   Tenderness: No
   Organomegaly: No
   Active Bowel Sounds: Yes
   Comments:




Generated 06/11/2020 11:37 by Tesh, Ana NP               Bureau of Prisons - ATL                            Page 7 of 10
            2:17-cr-00301-RMG                Date Filed 09/15/20         Entry Number 122-1      Page 26 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                          Reg #:      17358-171
Date of Birth:        1985                               Sex:           M     Race: BLACK     Facility:   ATL
Encounter Date: 06/11/2020 11:26                         Provider:      Tesh, Ana NP          Unit:       B02


Extremities:

   Nails Clubbing: No
   Nails Cyanosis: No
   Lower Extremity Edema - Right: None
   Lower Extremity Edema - Left: None
   Atrophy: No
   Amputations: No
   Other Deformities: No
   Varicosities: No
   Calf Tenderness: No
   Pulse Deficit: No
   Strength:                      Right                          Left
          Arm:
          Leg:
   Full ROM:                      Right                          Left
          Arm:                    Yes                            Yes
          Leg:                    Yes                            Yes
   Comments:

Reflexes:
                                Right            Left
   Biceps:
   Patellar:
   Brachioradialis:
   Achilles:

   Sensation:
        Vibratory: Yes
        Light Touch: Yes
        Pin Prick: Yes
   Comments:

GU:
   Chaperoned By:

Rectum: Not Done

   Comments: deferred

Male Genitalia: Not Done

   Comments: deferred




Generated 06/11/2020 11:37 by Tesh, Ana NP              Bureau of Prisons - ATL                            Page 8 of 10
            2:17-cr-00301-RMG                Date Filed 09/15/20       Entry Number 122-1      Page 27 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                        Reg #:      17358-171
Date of Birth:       /1985                             Sex:          M     Race: BLACK      Facility:   ATL
Encounter Date: 06/11/2020 11:26                       Provider:     Tesh, Ana NP           Unit:       B02


Skin:

   Normal: Yes
   Rash: No
   Redness: No
   Abnormal Pigmentation: No
   Abnormal Lesions/Growths: No
   Comments:

Lymphatics:

   Adenopathy: No

   Comments:

Potential Items For Follow-up:
   Item

   Tattoos
   Substance Abuse History
   Tobacco History
   Breasts Not Done
   Rectum Not Done
   Male Genitalia Not Done
   PPD Administration Not Performed



Cleared For Food Services: Yes
Health Problems Newly Identified During This Encounter:
  Health Problem
Renew Medication Orders:
Rx#         Medication                                                                       Order Date
435903-ATL Metoprolol Tartrate 25 MG Tab                                                     06/11/2020 11:26
                  Prescriber Order:   Take one tablet (25 MG) by mouth each day x 180 day(s)
                       Indication: Chest pain, unspecified

Other:
     enroll in CCC

Disposition:
     Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
     Date Initiated Format                          Handout/Topic                           Provider              Outcome
     06/11/2020     Counseling                      Access to Care                          Tesh, Ana             Verbalizes
                                                                                                                  Understanding



Generated 06/11/2020 11:37 by Tesh, Ana NP            Bureau of Prisons - ATL                            Page 9 of 10
            2:17-cr-00301-RMG                Date Filed 09/15/20       Entry Number 122-1      Page 28 of 96

Inmate Name:    JUDGE, RASHAUN ALLEN                                                        Reg #:      17358-171
Date of Birth:        1985                             Sex:          M     Race: BLACK      Facility:   ATL
Encounter Date: 06/11/2020 11:26                       Provider:     Tesh, Ana NP           Unit:       B02


   Instructed inmate how to obtain medical, dental, and mental health care.

   Copay Required:No                            Cosign Required: Yes
   Telephone/Verbal Order: No
   Completed by Tesh, Ana NP on 06/11/2020 11:37
   Requested to be cosigned by Martin, D. MD/CD.
   Cosign documentation will be displayed on the following page.




Generated 06/11/2020 11:37 by Tesh, Ana NP            Bureau of Prisons - ATL                           Page 10 of 10
          2:17-cr-00301-RMG       Date Filed 09/15/20         Entry Number 122-1      Page 29 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:        1985                   Sex:          M                       Race:       BLACK
Encounter Date: 06/11/2020 11:26             Provider:     Tesh, Ana NP            Facility:   ATL

Cosigned by Martin, D. MD/CD on 06/15/2020 10:07.




                                             Bureau of Prisons - ATL
            2:17-cr-00301-RMG              Date Filed 09/15/20       Entry Number 122-1          Page 30 of 96
                                                  Bureau of Prisons
                                                   Health Services
                                                Inmate Local Hospital
Reg #: 17358-171                            Inmate Name: JUDGE, RASHAUN ALLEN

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
TB Clearance: Yes
              Last PPD Date: 11/05/2019                                                Induration: 0mm
      Last Chest X-Ray Date:                                                              Results:
               TB Treatment:                                                  Sx free for 30 days: Yes
 TB Follow-up Recommended: No


Transfer To:                                               Transfer Date: 05/14/2020
Health Problems
  Health Problem                                                                  Status
  Cannabis Use Disorder, Mild                                                     Current
  Encounter for general adult medical exam without abnormal findings              Current
     8/15/2019- reports chest pain from "time to time". None today; exam normal; EKG for reassurance

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport.
  None
OTCs: Listing of all known OTCs this inmate is currently taking.
    None
Pending Appointments:
  Date                 Time       Activity                                                Provider
  11/05/2020           00:00      PPD Administration                                      Nurse
  05/14/2020           15:45      Clinical Encounter                                      Okezie, Okoli RN
Non-Medecation Orders:
  No Data Found
Active Alerts:
  No Data Found

Consultations:
Pending Institutional Clinical Director Action
     Consultation/Procedure Requested: Emergency Room
                                Subtype: Emergency Room
                                  Priority: Emergent
                                Location: Offsite
                           Ordered Date: 05/14/2020
                 Scheduled Target Date: 05/14/2020
                           Level Of Care:
                    Reason for Request: Chest pain r/o MI
                   Provisional Diagnosis:
Pending UR Committee Action
  No Data Found

Pending Regional Review Action
  No Data Found

Pending Scheduling
  No Data Found
Pending Consultation
  No Data Found


Generated 05/14/2020 16:10 by Smith, Nancy RN       Bureau of Prisons - ATL                                  Page 1 of 2
            2:17-cr-00301-RMG              Date Filed 09/15/20       Entry Number 122-1        Page 31 of 96
Reg #: 17358-171                            Inmate Name: JUDGE, RASHAUN ALLEN

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
Pending Results
  No Data Found
Sickle Cell:
  Sickle Cell Trait/Disease:       No

Limitations/Restrictions/Diets:
  Cleared for Food Service: Yes
  MDS Comments: CL1

Comments:


Allergies
   No Known Allergies

Devices / Equipment
  No Data Found
Travel:
      Direct Travel: No
 Travel Restrictions: None
UNIVERSAL PRECAUTIONS OBSERVED WHEN TRANSPORTING ANY INMATE:
 Transfer From Institution: ATLANTA USP                                       Phone Number: 4046355100
                 Address 1: 601 MCDONOUGH BLVD SE
                 Address 2:
             City/State/Zip: ATLANTA, Georgia 30315
 Name/Title of Person Completing Form: Smith, Nancy RN                                                Date:     05/14/2020

  Inmate Name:       JUDGE, RASHAUN ALLEN                Reg #:     17358-171      DOB:        1985      Sex:      M




Generated 05/14/2020 16:10 by Smith, Nancy RN       Bureau of Prisons - ATL                                   Page 2 of 2
            2:17-cr-00301-RMG               Date Filed 09/15/20            Entry Number 122-1       Page 32 of 96
                                                      Bureau of Prisons
                                                       Health Services
                                                          Vitals All
Begin Date: 01/01/2020                                      End Date:    12/31/2020
Reg #:      17358-171                                       Inmate Name: JUDGE, RASHAUN ALLEN

Temperature:
     Date             Time             Fahrenheit     Celsius Location               Provider
     06/11/2020       11:27 ATL                97.6         36.4 Temporal            Tesh, Ana NP
             Orig Entered: 06/11/2020 11:29 EST Tesh, Ana NP
     05/28/2020    18:41 ATL          97.6     36.4                                  Eason, Raven RN
             Orig Entered: 05/28/2020 18:42 EST Eason, Raven RN
     05/27/2020    17:25 ATL          97.5     36.4                                  Eason, Raven RN
             Orig Entered: 06/12/2020 17:26 EST Eason, Raven RN
     05/26/2020    17:08 ATL          98.4     36.9                                  Eason, Raven RN
             Orig Entered: 06/12/2020 17:09 EST Eason, Raven RN
     05/25/2020    15:30 ATL          97.7     36.5 Temporal                         Tesh, Ana NP
             Orig Entered: 05/26/2020 08:53 EST Tesh, Ana NP
     05/25/2020    10:10 ATL          97.8     36.6 Temporal                         Tesh, Ana NP
             Orig Entered: 05/25/2020 10:12 EST Tesh, Ana NP
     05/22/2020    01:11 ATL          98.2     36.8                                  Crossley, K. FNP
             Orig Entered: 05/28/2020 01:13 EST Crossley, K. FNP
     05/21/2020    00:15 ATL          98.8     37.1                                  Crossley, K. FNP
             Orig Entered: 05/28/2020 00:16 EST Crossley, K. FNP
     05/19/2020    17:34 ATL          98.3     36.8                                  Eason, Raven RN
             Orig Entered: 06/13/2020 17:36 EST Eason, Raven RN
     05/18/2020    19:12 ATL          98.6     37.0                                  Harris, T. RN/IOP/IDC
             Orig Entered: 05/18/2020 19:14 EST Harris, T. RN/IOP/IDC
     05/16/2020    21:37 ATL          99.0     37.2 Oral              Okezie, Okoli RN
             Orig Entered: 05/16/2020 21:39 EST Okezie, Okoli RN
     05/15/2020    19:54 ATL          98.1     36.7                                  Harris, T. RN/IOP/IDC
             Orig Entered: 05/19/2020 19:55 EST Harris, T. RN/IOP/IDC
     05/14/2020    16:00 ATL          99.1     37.3 Oral              Smith, Nancy RN
               Orig Entered: 05/14/2020 16:01 EST Smith, Nancy RN

Pulse:
     Date          Time              Rate Per Minute           Location              Rhythm     Provider
     06/11/2020 11:27 ATL                             69                                        Tesh, Ana NP
             Orig Entered: 06/11/2020 11:29 EST Tesh, Ana NP
     05/16/2020 21:37 ATL                   64  Via Machine                                     Okezie, Okoli RN
             Orig Entered: 05/16/2020 21:39 EST Okezie, Okoli RN
     05/14/2020 16:00 ATL                   62  Via Machine                                     Smith, Nancy RN
               Orig Entered: 05/14/2020 16:01 EST Smith, Nancy RN

Respirations:
     Date                 Time                Rate Per Minute Provider
     06/11/2020           11:27 ATL                            18 Tesh, Ana NP

               Orig Entered: 06/11/2020 11:29 EST Tesh, Ana NP
Generated 09/10/2020 11:02 by Carter, Jessica OGC          Bureau of Prisons - EDG                             Page 1 of 2
            2:17-cr-00301-RMG               Date Filed 09/15/20          Entry Number 122-1         Page 33 of 96
Begin Date: 01/01/2020                                       End Date:    12/31/2020
Reg #:      17358-171                                        Inmate Name: JUDGE, RASHAUN ALLEN

     Date                  Time               Rate Per Minute Provider
     05/16/2020            21:37 ATL                          16 Okezie, Okoli RN

             Orig Entered: 05/16/2020 21:39 EST Okezie, Okoli RN
     05/14/2020       16:00 ATL                 16 Smith, Nancy RN

               Orig Entered: 05/14/2020 16:01 EST Smith, Nancy RN

Blood Pressure:
     Date          Time            Value          Location        Position         Cuff Size    Provider
     06/11/2020 11:27 ATL          102/63                                                       Tesh, Ana NP
             Orig Entered: 06/11/2020 11:29 EST Tesh, Ana NP
     05/16/2020 21:37 ATL 109/68                                                                Okezie, Okoli RN
             Orig Entered: 05/16/2020 21:39 EST Okezie, Okoli RN
     05/14/2020 16:00 ATL 128/81      Left Arm     Sitting                                      Smith, Nancy RN
               Orig Entered: 05/14/2020 16:01 EST Smith, Nancy RN

SaO2:
     Date             Time             Value(%) Air                          Provider
     05/16/2020       21:37 ATL              96 Room Air                     Okezie, Okoli RN
             Orig Entered: 05/16/2020 21:39 EST Okezie, Okoli RN
     05/14/2020    16:00 ATL          97 Room Air             Smith, Nancy RN
               Orig Entered: 05/14/2020 16:01 EST Smith, Nancy RN

Height:
    Date            Time               Inches                Cm    Provider
     06/11/2020 11:27 ATL                  65.0         165.1      Tesh, Ana NP
                Orig Entered: 06/11/2020 11:29 EST Tesh, Ana NP

Weight:
     Date             Time                  Lbs        Kg Waist Circum. Provider
     06/11/2020       11:27 ATL            161.0      73.0                     Tesh, Ana NP

               Orig Entered: 06/11/2020 11:29 EST Tesh, Ana NP




Generated 09/10/2020 11:02 by Carter, Jessica OGC        Bureau of Prisons - EDG                                   Page 2 of 2
                                         2:17-cr-00301-RMG    Date Filed 09/15/20         Entry Number 122-1         Page 34 of 96
                                                                      Bureau of Prisons
                                                                       Health Services
                                                                            PPDs
Reg #: 17358-171                                     Inmate Name: JUDGE, RASHAUN ALLEN

Admin:                   Location                    Provider                         Reading:                 Induration       Provider
11/02/2019 13:51         Left Forearm                Williamson, Heulon               11/05/2019 19:01         0 mm             Williamson, Heulon RN/IOP/IDC
         Orig Entered:    11/02/2019 13:52 EST Williamson, Heulon RN/IOP/IDC             Orig Entered:
                                                                                                     11/05/2019 19:01 EST Williamson, Heulon RN/IOP/IDC
11/09/2018 15:05         Left Forearm                Qadri, I. MBBS, MPAS,            11/11/2018 10:17      0 mm           Crossley, K. FNP
         Orig Entered:    11/09/2018 15:06 EST Qadri, I. MBBS, MPAS, CPAAPA, PA-   Orig Entered: 11/11/2018 10:17 EST Crossley, K. FNP
                                               C
01/17/2012 13:01         Left Forearm                Osean, J. RN                01/19/2012 12:38       0 mm            Osean, J. RN
         Orig Entered:    01/17/2012 13:02 EST Osean, J. RN                              Orig Entered:
                                                                                                     01/19/2012 12:38 EST Osean, J. RN
08/18/2010 11:53         Left Forearm              Mims, Nicole H. RN                 08/20/2010 12:57      0 mm           Mims, Nicole H. RN
         Orig Entered:    08/18/2010 11:55 EST Mims, Nicole H. RN                        Orig Entered:   08/20/2010 12:57 EST Mims, Nicole H. RN
Total: 4




Generated 09/10/2020 11:02 by Carter, Jessica OGC                         Bureau of Prisons - EDG                                                      Page 1 of 1
                                                  2:17-cr-00301-RMG                Date Filed 09/15/20          Entry Number 122-1                 Page 35 of 96

17358-171        JUDGE, RASHAUN                                            Medication Administration Record                                                            MAY 2020
                 Medication Orders                                  Time   1   2   3   4   5   6   7   8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                                       Martin, D. MD/CD
05/15/20                                                           PRN
07:05       Take one tablet (325 MG) by mouth as one time
Exp. Date   dose "See Mar report for
05/15/20    administration/documentation"
07:06



ATL
435584-
ATL         Aspirin 325 MG Tab

Ord. Date                                     Winston, James MD                                                                 ORD
05/14/20                                                           PRN                                                          NLS
                                                                                                                                15:45
15:58       325 mg Orally One Time Dose Given PRN x 0
Exp. Date   day(s) Pill Line Only
05/14/20
15:45



ATL

Order       Aspirin 325 MG Tablet

Ord. Date                                       Martin, D. MD/CD
05/15/20                                                           PRN
07:05       Take one tablet (0.4 MG) sublingually as one
Exp. Date   time dose "See Mar report for
05/15/20    administration/documentation"
07:06



ATL
435585-
ATL         Nitroglycerin SL 0.4 MG Tab [25 count]

Ord. Date                                     Winston, James MD                                                                 ORD
05/14/20                                                           PRN                                                          NLS
                                                                                                                                15:35
15:58       0.4 mg Sublingually One Time Dose Given
Exp. Date   PRN x 0 day(s) Pill Line Only
05/14/20
15:35



ATL

Order       Nitroglycerin Sublingual Tablet


Providers: NLS = Smith, N.

Documentation Codes: ORD = Order




Registration #: 17358-171                 Pt. Name: JUDGE, RASHAUN                                                                 DOB:          85
                                                                                                       Report information is current as of the date and time of printing: 09/10/2020 11:02 EST
                                    2:17-cr-00301-RMG   Date Filed 09/15/20       Entry Number 122-1       Page 36 of 96
                                                               Bureau of Prisons
                                                                Health Services
                                                               Pain Management
Begin Date: 01/01/2020                                                                           End Date:    12/31/2020
Reg #:      17358-171                                                                            Inmate Name: JUDGE, RASHAUN ALLEN
Date                 Intervention                                                 Pain Quality        Location     Pre   Post   Provider
05/14/2020 15:58 ATL EKK, chest pain protocol                                     Sharp               Chest-Left    5           Smith, Nancy RN
                  Orig Entered: 05/14/2020 16:00 EST Smith, Nancy RN




Generated 09/10/2020 11:02 by Carter, Jessica OGC                 Bureau of Prisons - EDG                                               Page 1 of 1
             2:17-cr-00301-RMG               Date Filed 09/15/20         Entry Number 122-1   Page 37 of 96
                                                     Bureau of Prisons
                                                      Health Services
                                                         Allergies
Reg #: 17358-171                                    Inmate Name: JUDGE, RASHAUN ALLEN

Allergy                                                Date Noted                Reaction
No Known Allergies                                     08/18/2010
          Orig Entered:    08/18/2010 11:51 EST Mims, Nicole H. RN
Total: 1




Generated 09/10/2020 11:02 by Carter, Jessica OGC      Bureau of Prisons - EDG                        Page 1 of 1
                                        2:17-cr-00301-RMG              Date Filed 09/15/20       Entry Number 122-1          Page 38 of 96

                                                                       Bureau of Prisons
                                                                        Health Services
                                                            Patient Education Assessments & Topics
Reg #: 17358-171                         Inmate Name: JUDGE, RASHAUN ALLEN

                                                                                    Assessments
    Assessment Date Learns Best By                  Primary Language        Years of Education      Barriers To Education                    Provider
    Total: 0

                                                                                          Topics
    Date Initiated             Format                  Handout/Topic                                       Outcome                           Provider
    06/11/2020                 Counseling              Access to Care                                      Verbalizes Understanding          Tesh, Ana
                   Orig Entered:    06/11/2020 11:36 EST Tesh, Ana
    05/21/2020                 Counseling              Plan of Care                                        Verbalizes Understanding          Martin, D.
                   Orig Entered:    05/21/2020 09:36 EST Martin, D.
    05/19/2020                 Medication              Apixaban 5 MG Tablet                                Pharmacy No participation         Murphy, K.
                   Orig Entered:    05/19/2020 06:48 EST Murphy, K.
    05/19/2020                 Medication              Aspirin 81 MG EC Tab                                Pharmacy No participation         Murphy, K.
                   Orig Entered:    05/19/2020 06:48 EST Murphy, K.
    05/19/2020                 Medication              Atorvastatin 40 MG TAB                              Pharmacy No participation         Murphy, K.
                   Orig Entered:    05/19/2020 06:48 EST Murphy, K.
    05/16/2020                 Counseling              Access to Care                                      Verbalizes Understanding          Okezie, Okoli
                   Orig Entered:    05/16/2020 21:53 EST Okezie, Okoli
    05/14/2020                 Counseling              Access to Care                                      Verbalizes Understanding          Smith, Nancy
                   Orig Entered:    05/14/2020 16:09 EST Smith, Nancy
    05/14/2020                 Counseling              Plan of Care                                        Verbalizes Understanding          Martin, D.
                   Orig Entered:    05/14/2020 16:54 EST Martin, D.
    Total: 8




Generated 09/10/2020 11:02 by Carter, Jessica OGC                                Bureau of Prisons - EDG                                                     Page 1 of 1
                                         2:17-cr-00301-RMG        Date Filed 09/15/20       Entry Number 122-1     Page 39 of 96
                                                                         Bureau of Prisons
                                                                          Health Services
                                                                         Health Problems
Reg #: 17358-171                                    Inmate Name: JUDGE, RASHAUN ALLEN

 Description                                                                              Axis Code Type          Code    Diag. Date Status     Status Date

                                                                           Current
 Cannabis Use Disorder, Mild
  09/13/2019 09:03 EST Chakos, Derek PsyD/DAP                                             I DSM-IV               F12.10   09/13/2019 Current
                         Coordinator
 Encounter for general adult medical exam without abnormal findings
  08/15/2019 10:34 EST Crossley, K. FNP                                                     ICD-10               Z0000    08/15/2019 Current
        8/15/2019- reports chest pain from "time to time". None today; exam normal; EKG for
        reassurance
 Coronavirus COVID-19 test negative
  05/28/2020 07:01 EST Moore, S. FNP                                                        ICD-10           Z03818-      05/28/2020 Current


                                                                           Resolved
 Bronchitis, acute
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9            466.0   09/23/2010 Resolved    01/30/2012
  01/30/2012 18:54 EST Fish, Irwin MPAS, PA-C                                                III ICD-9            466.0   09/23/2010 Resolved    01/30/2012
  09/23/2010 11:09 EST Fish, Irwin MPAS, PA-C                                                III ICD-9            466.0   09/23/2010 Current     09/23/2010
 Chest pain, unspecified
  05/21/2020 09:33 EST Martin, D. MD/CD                                                           ICD-10          R079    05/14/2020 Resolved    05/21/2020
        5-21-20: recommended for further evaluation
  05/14/2020 16:54 EST Martin, D. MD/CD                                                           ICD-10          R079    05/14/2020 Current
        5-14-20: unknown etiology: diff: MI, pericarditis, cardiomyopathy; send to ER r/o the
        former.
  05/14/2020 16:53 EST Martin, D. MD/CD                                                           ICD-10          R079    05/14/2020 Current
        5-14-20: unknown etiology: diff: MI, pericarditis, cardiomyopathy
 Confirmed case COVID-19
  05/28/2020 07:01 EST Moore, S. FNP                                                              ICD-10         U07.1    05/15/2020 Resolved    05/28/2020
        5-21-20: retested today
  05/21/2020 09:33 EST Martin, D. MD/CD                                                           ICD-10         U07.1    05/15/2020 Current
        5-21-20: retested today
  05/17/2020 13:52 EST Martin, D. MD/CD                                                           ICD-10         U07.1    05/15/2020 Current


 Total: 6
Generated 09/10/2020 11:02 by Carter, Jessica OGC                           Bureau of Prisons - EDG                                             Page 1 of 1
            2:17-cr-00301-RMG               Date Filed 09/15/20             Entry Number 122-1         Page 40 of 96
                                                    Bureau of Prisons
                                                     Health Services
                                                     Vision Screens
 Reg #: 17358-171                              Inmate Name: JUDGE, RASHAUN ALLEN

Vision Screen on 11/16/2018 10:23
   Blindness:
   Distance Vision: OD:                                       OS:                                OU: 20/25
   Near Vision:          OD:                                  OS:                                OU:
   With Corrective
   Distance Vision: OD:                                       OS:                                OU:
   Near Vision:          OD:                                  OS:                                OU:
   Present Glasses - Distance                                          Refraction - Distance
        Sphere          Cylinder     Axis           Add                     Sphere    Cylinder     Axis        Add
   R:                                                                  R:
   L:                                                                  L:
   Color Test:
   Tonometry:       R:                 L:
   Comments:
        Orig Entered:    11/16/2018 10:24 EST Van Sickle, M. ANP-BC




Generated 09/10/2020 11:02 by Carter, Jessica OGC         Bureau of Prisons - EDG                               Page 1 of 1
                  2:17-cr-00301-RMG                  Date Filed 09/15/20          Entry Number 122-1              Page 41 of 96




                                                                 /1
                                                            Bureau of Prisons
                                                             Health Services




                                                           09
                                                           Medical Duty Status
     Reg #: 17358-171                                      Inmate Name: JUDGE, RASHAUN ALLEN




                                              EN
     Housing Status
         confined to the living quarters except             meals            pill line         treatments     Exp. Date:




                              LL
         on complete bed rest:                   bathroom privileges only                                     Exp. Date:




                                                                                                                           20
         cell:      cell on first floor
                             A               single cell    lower bunk      airborne infection isolation      Exp. Date:
         other:                                                                                               Exp. Date:




                                                                                                                    20
         N
     Physical Limitation/Restriction
        U

          all sports                                                                                          Exp. Date:




                                                                                                             0/
          weightlifting:       upper body               lower body                                            Exp. Date:
       A




                                                                                                        /1
         cardiovascular exercise:             running      jogging      walking          softball             Exp. Date:
     SH




                                                                                                    09
                                          football      basketball    handball       stationary equipment
         other:                                                                                               Exp. Date:
 A




                                                                                    EN
     May have the following equipment in his / her possession:
,R




     Work Restriction / Limitation:
     Cleared for Food Service: Yes
                                                                           LL
      X No Restrictions
                                                                      A
     Comments: CL1
                                              Tesh, Ana NP                                                  06/11/2020
                                                               N


     Health Services Staff                                                                                     Date
                                                           U



     Inmate Name:            JUDGE, RASHAUN ALLEN                      Reg #:       17358-171         Quarters:     B02
                                                      A




                                                                                                                                          /1
     ALL EXPIRATION DATES ARE AT 24:00
                                            SH




                                                                                                                                     09
                                    A




                                                                                                                           EN
                              R
                       E,




                                                                                                                   LL
                 G




                                                                                                             A
          D




                                                                                                       N
     JU




                                                                                                    U
                                                                                              A
                                                                                  SH
                                                                             A
                                                                       R
                                                               E,




     Generated 09/10/2020 11:02 by Carter, Jessica OGC          Bureau of Prisons - EDG                                     Page 1 of 1
                  2:17-cr-00301-RMG                  Date Filed 09/15/20          Entry Number 122-1              Page 42 of 96




                                                                 /1
                                                            Bureau of Prisons
                                                             Health Services




                                                           09
                                                           Medical Duty Status
     Reg #: 17358-171                                      Inmate Name: JUDGE, RASHAUN ALLEN




                                              EN
     Housing Status
         confined to the living quarters except             meals            pill line         treatments     Exp. Date:




                              LL
         on complete bed rest:                   bathroom privileges only                                     Exp. Date:




                                                                                                                           20
         cell:      cell on first floor
                             A               single cell    lower bunk      airborne infection isolation      Exp. Date:
         other:                                                                                               Exp. Date:




                                                                                                                    20
         N
     Physical Limitation/Restriction
        U

          all sports                                                                                          Exp. Date:




                                                                                                             0/
          weightlifting:       upper body               lower body                                            Exp. Date:
       A




                                                                                                        /1
         cardiovascular exercise:             running      jogging      walking          softball             Exp. Date:
     SH




                                                                                                    09
                                          football      basketball    handball       stationary equipment
         other:                                                                                               Exp. Date:
 A




                                                                                    EN
     May have the following equipment in his / her possession:
,R




     Work Restriction / Limitation:
     Cleared for Food Service: No
                                                                           LL
      X No Restrictions
                                                                      A
     Comments: CL1
                                          Moore, S. FNP/AHSA                                                05/28/2020
                                                               N


     Health Services Staff                                                                                     Date
                                                           U



     Inmate Name:            JUDGE, RASHAUN ALLEN                      Reg #:       17358-171         Quarters:     B02
                                                      A




                                                                                                                                          /1
     ALL EXPIRATION DATES ARE AT 24:00
                                            SH




                                                                                                                                     09
                                    A




                                                                                                                           EN
                              R
                       E,




                                                                                                                   LL
                 G




                                                                                                             A
          D




                                                                                                       N
     JU




                                                                                                    U
                                                                                              A
                                                                                  SH
                                                                             A
                                                                       R
                                                               E,




     Generated 09/10/2020 11:02 by Carter, Jessica OGC          Bureau of Prisons - EDG                                     Page 1 of 1
                  2:17-cr-00301-RMG                  Date Filed 09/15/20          Entry Number 122-1              Page 43 of 96




                                                                 /1
                                                            Bureau of Prisons
                                                             Health Services




                                                           09
                                                           Medical Duty Status
     Reg #: 17358-171                                      Inmate Name: JUDGE, RASHAUN ALLEN




                                              EN
     Housing Status
         confined to the living quarters except             meals            pill line         treatments     Exp. Date:




                              LL
         on complete bed rest:                   bathroom privileges only                                     Exp. Date:




                                                                                                                           20
         cell:      cell on first floor
                             A               single cell    lower bunk      airborne infection isolation      Exp. Date:
         other:                                                                                               Exp. Date:




                                                                                                                    20
         N
     Physical Limitation/Restriction
        U

          all sports                                                                                          Exp. Date:




                                                                                                             0/
          weightlifting:       upper body               lower body                                            Exp. Date:
       A




                                                                                                        /1
         cardiovascular exercise:             running      jogging      walking          softball             Exp. Date:
     SH




                                                                                                    09
                                          football      basketball    handball       stationary equipment
         other:                                                                                               Exp. Date:
 A




                                                                                    EN
     May have the following equipment in his / her possession:
,R




     Work Restriction / Limitation:
     Cleared for Food Service: No
                                                                           LL
      X No Restrictions
                                                                      A
     Comments: CL1
                                          Moore, S. FNP/AHSA                                                05/18/2020
                                                               N


     Health Services Staff                                                                                     Date
                                                           U



     Inmate Name:            JUDGE, RASHAUN ALLEN                      Reg #:       17358-171         Quarters:     B02
                                                      A




                                                                                                                                          /1
     ALL EXPIRATION DATES ARE AT 24:00
                                            SH




                                                                                                                                     09
                                    A




                                                                                                                           EN
                              R
                       E,




                                                                                                                   LL
                 G




                                                                                                             A
          D




                                                                                                       N
     JU




                                                                                                    U
                                                                                              A
                                                                                  SH
                                                                             A
                                                                       R
                                                               E,




     Generated 09/10/2020 11:02 by Carter, Jessica OGC          Bureau of Prisons - EDG                                     Page 1 of 1
              2:17-cr-00301-RMG               Date Filed 09/15/20       Entry Number 122-1       Page 44 of 96
                                                     Bureau of Prisons
                                                      Health Services
                                                    Medication Summary
                                                         Historical
Complex: ATL--ATLANTA USP                                     Begin Date: 01/01/2020           End Date: 12/31/2020
Inmate:  JUDGE, RASHAUN ALLEN                                 Reg #:      17358-171            Quarter:  B02-234U

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies:                                    Denied


Active Prescriptions
   Apixaban 5 MG Tablet
   Take one-half (1/2) tablet (2.5 MG) by mouth twice daily
   Rx#: 435641-ATL           Doctor: Martin, D. MD/CD
   Start: 05/18/20           Exp: 06/01/20                                Pharmacy Dispensings: 14 TAB in 115 days

   Aspirin 325 MG Tab
   Take one tablet (325 MG) by mouth as one time dose "See Mar report for administration/documentation" ***pill line***
   Rx#: 435584-ATL         Doctor: Martin, D. MD/CD
   Start: 05/15/20         Exp: 05/15/20                         Pharmacy Dispensings: 0 TAB in 118 days

   Aspirin 81 MG EC Tab
   Take one tablet (81 MG) by mouth each day
   Rx#: 435642-ATL         Doctor: Martin, D. MD/CD
   Start: 05/18/20         Exp: 06/01/20      D/C: 05/21/20               Pharmacy Dispensings: 14 TAB in 115 days

   Aspirin 81 MG EC Tab
   Take one tablet (81 MG) by mouth each day
   Rx#: 435841-ATL         Doctor: Martin, D. MD/CD
   Start: 05/21/20         Exp: 11/17/20                                  Pharmacy Dispensings: 30 TAB in 112 days

   Atorvastatin 40 MG TAB
   Take one tablet (40 MG) by mouth each day
   Rx#: 435643-ATL         Doctor: Martin, D. MD/CD
   Start: 05/18/20         Exp: 06/01/20      D/C: 05/21/20               Pharmacy Dispensings: 14 tab in 115 days

   Atorvastatin 40 MG TAB
   Take one tablet (40 MG) by mouth each day
   Rx#: 435842-ATL         Doctor: Martin, D. MD/CD
   Start: 05/21/20         Exp: 11/17/20                                  Pharmacy Dispensings: 30 tab in 112 days

   Metoprolol Tartrate 25 MG Tab
   Take one tablet (25 MG) by mouth each day
   Rx#: 435903-ATL         Doctor: Martin, D. MD/CD
   Start: 05/21/20         Exp: 06/04/20      D/C: 06/02/20               Pharmacy Dispensings: 14 TAB in 112 days


Generated 09/10/2020 11:02 by Carter, Jessica OGC      Bureau of Prisons - EDG                              Page 1 of 2
              2:17-cr-00301-RMG               Date Filed 09/15/20       Entry Number 122-1      Page 45 of 96
Complex: ATL--ATLANTA USP                                     Begin Date: 01/01/2020           End Date: 12/31/2020
Inmate:  JUDGE, RASHAUN ALLEN                                 Reg #:      17358-171            Quarter:  B02-234U


Active Prescriptions
   Metoprolol Tartrate 25 MG Tab
   Take one tablet (25 MG) by mouth each day
   Rx#: 436977-ATL         Doctor: Tesh, Ana NP
   Start: 06/11/20         Exp: 12/08/20                                  Pharmacy Dispensings: 30 TAB in 91 days

   Nitroglycerin SL 0.4 MG Tab [25 count]
   Take one tablet (0.4 MG) sublingually as one time dose "See Mar report for administration/documentation" ***pill line***
   Rx#: 435585-ATL          Doctor: Martin, D. MD/CD
   Start: 05/15/20          Exp: 05/15/20                           Pharmacy Dispensings: 0 TAB in 118 days




Generated 09/10/2020 11:02 by Carter, Jessica OGC      Bureau of Prisons - EDG                               Page 2 of 2
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 46 of 96
          2:17-cr-00301-RMG       Date Filed 09/15/20         Entry Number 122-1      Page 47 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:    JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:        1985                   Sex:          M                       Race:       BLACK
Encounter Date: 05/27/2020 16:43             Provider:     Lab Result Receive      Facility:   ATL

Cosigned by Martin, D. MD/CD on 05/29/2020 13:25.




                                             Bureau of Prisons - ATL
              2:17-cr-00301-RMG            Date Filed 09/15/20         Entry Number 122-1          Page 48 of 96
012314545   USP ATL 17358-171             6789 7 4028 !"#$#% &' '()342*
  ;<=>?@ABCDEC<FAGHBIAJKKLMJKNOP
     üýþýÿ0ÿ0¤2300¤45¤6¤789¤¨¡¤¥¦¤¢¦
         QR?STU?FAVFWXYUCZTXF[ICDXRECY\F>?C]AQ^C_ÀaZE?Y
         b
         cXURXF?FZ                     dC]<?                            B?WABCF>?AeAfFTZD       QZCZ<D
         ghigjklmjn                    opqrstup                         opqrstup                vtwrx
     Ï¨§§¨ 
         opqrstupyzp{|xs{y}~yw~syzpx|}py w~ytwpst~wy
         t{ysp{syr{yppwypurx|rsp}yrw}ypz~zrwpyupzttp}yypyzr}yp~ztrx
         ~{tsrxyxtwtrxyr~rs~zysyr{ypzqpwy{py|s~ztrst~wyyspyvyt{
         r{{ryr{yppwyurxt}rsp}y|z{|rwsys~yspyyzpq|xrst~w{yrw}yt{y|{p}y~zyxtwtrx
         |z~{p{y
         p{stwqypz~zp}yy~ssy~xp|xrzyy

     ¡¢£¤¥¦§§¨©¦
         ª«¬­®¯°̄±²³±¬¬¬¬¬´«¬µ¶¯·®¸±°¹º®¬¬¬¬¬»«¬¼³±®½¾®¿°²±®
         ¬¬¬¬¬¬ÀÁ®³¬½®¸Â½±®¿Ã¬Ä¼Å¬Æ²º¶®¬°̄¬°³¬¾·ÇÈ¾º
     b
         ©¢¢©¦¤¥¦©§û¨©¦
         QR?STU?FAVÉ[MKÊËMMKHaKJÌO                  ÍÎ§               B?D<]ZTF>AÒ>?FS\[ÊBÒÉÓAHÒVI
                                                    Ï¨©Î¨§£¦Ð¨¢¤Ñ¨¡                  ÔÒÕaBÒÖaBÓ
                                                                                         OKA;?DD?A×T]]A;YØAÉYTÙ?A
                                                                                         ÒZ]CFZCAÊÒAÚKÚKÚ
         ¨¡¤¥¦©§û¨©¦
         ÔC_
         ÊBÒÉÓAHÒVIAÔÒÕaBÒÖaBÓ
         b
      ¨¡¤̈¦8¤©¢¢©¦
       QÒBQËcadAMAGcadVÉËJÛPAËAOÜNÜMKMK
     6Í6ÿ                                                                                      QZ<=\AÉCZ?[AKOÜKNÜMKMK
         ÝÞßàÞáâãäáåæç                          ÚèA\ØXØ
         aY=?YTF>AéYXÙT=?Y                      êëçìíÞãîâáìïÞàðñòçâçóôçõãö÷
         VF=TSCZTXFD                            cE?DZARCTF@A<FDR?STWT?=AZ\R?AøBKNØÛAGVcÉËJKËcHPù
     ¢¤¥¦©§û¨©¦
         ú]C>[AÏ©§û¨¢                 QZCZ<D[AúTFC]AY?D<]ZAGB?D<]Z?=[AOÜNÜMKMKAJN[KKP éYXÙT=?YAQZCZ<D[AaR?F
  ;<=>?@ABCDEC<FAGHBIAJKKLMJKNOPAéYTFZ?=A_\AcXURZXF@AQCYCEAøÚÛMÚJùACZAOÜJÛÜMKAÚ[ÚèAéH




+,1198!-./0191+-"2/398!3+81-14411+-540+64 77-89:7 7 89                                   212
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 49 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    08/24/2020 08:47 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 08/28/2020 08:34.




                                             Bureau of Prisons - ATL
                2:17-cr-00301-RMG             Date Filed 09/15/20            Entry Number 122-1          Page 50 of 96
7/8/2020                                    Judge, Rashaun (MR#<E2378751>) Printed by COMPTON, SARAH [39231]

  Judge, Rashaun (MRN 100621078) Encounter Date: 07/07/2020 USP ATL 17358-171



     Rashaun Judge                                                                     7/7/2020 8:40 AM Office Visit
                                                                                                    MRN: 100621078
      Description: 35 year old male Provider: Moazzami, Kasra Kho, MD Department: Ghs Cardiac Adult

      Communicate                                                                                               Ask a Question
     Referring Provider
           Mehul N. Tejani, MD

           Reason for Visit
           New Patient Visit
           Pre-op Exam
           Reason for Visit History

           Diagnoses
                                                                                      Codes                Comments
           Chest pain, unspecified type - Primary                                     ICD-9-CM: 786.50
                                                                                      ICD-10-CM: R07.9
           Screening examination for infectious disease                               ICD-9-CM: V75.9
                                                                                      ICD-10-CM: Z11.9

     Progress Notes
           Moazzami, Kasra Kho, MD at 7/7/2020 8:40 AM
           Status: Cosign Needed                    Cosign Required: Yes
                                                           Cardiology Clinic Note

                                             Emory Cardiology Progress Note


              Name: Rashaun Judge                         MRN: 100621078              Date of Visit: 07/07/20




                                                     Assessment and Plan

              Rashaun Judge is a 35 y.o. male with PMHx of chest pain who presents for as a new pt. Pt has
              been having atypical chest pain episodes unrelated to exertion, however, states that he does get
              extra fatigued with mild exertion now. So far cardiac work up (trop, TTE, EKG) unremarkable.



              Problem list:

              1. Chest pain
              - We will go ahead with a nuclear stress test given the baseline EKG abnormalities in the pt.
              However, we also want to evaluate his symptoms burden and its asociation with exertion, so will still
              attempt to have an EKG stress test as well to evaluate functional capacity and reproducibility of
              chest pain episodes.
              - Will hold Eliquis (was given for a pos covid ) and ASA now
              - will ct lipitor and BB for now

              Orders Placed This Encounter
  Judge, Rashaun (MRN 100621078) Printed by Compton, Sarah [39231] at 7/8/20 8:02 AM

https://gradycarelink.org/EpicCareLink-grady-prd/common/epic_main.asp?menu=chartreview&sub=Review                                1/6
               2:17-cr-00301-RMG              Date Filed 09/15/20            Entry Number 122-1        Page 51 of 96
7/8/2020                                    Judge, Rashaun (MR#<E2378751>) Printed by COMPTON, SARAH [39231]

  Judge, Rashaun (MRN 100621078) Encounter Date: 07/07/2020
            Procedures
             • SARS-COV 2 (COVID-19)
             • NM Cardiac Multiple Stress and Rest
             • CV Stress Test, Exercise w NM Imaging
             • EKG 12 lead

            Orders Placed This Encounter
             • SARS-COV 2 (COVID-19)
             • NM Cardiac Multiple Stress and Rest
             • CV Stress Test, Exercise w NM Imaging
             • EKG 12 lead




                                                             Subjective


            HPI: Rashaun Judge is a 35 y.o. male with no PMH who presents for chest pain. Pt earlier
            presented to ED with one episode of chest pain lasting for more than 1 hour. Was evaluated and all
            work up including EKG and TTE and labs were unremarkable.
            Pt states that he still ct to have chest pain episodes. These episodes are not related to exertion, can
            happen at rest last about 10-15 minutes and happen at least once a day. He denioes dyspnea,
            orthopnea or PND

                                                          Cardiac History
            History:

            Last EKG:
            7.7.2020
            NS

            Last TTE:
            5.2020
            The left ventricle is normal in size.
            No intracardiac shunt noted in the visualized region
            Left ventricular systolic function is normal.
            LV ejection Fraction = 55-60%.


                                                            Medications

            Current outpatient medications reviewed

            Outpatient Medications Marked as Taking for the 7/7/20 encounter (Office
            Visit) with Moazzami, Kasra Kho, MD
            Medication                       Sig                   Dispense  Refill
             • metoprolol succinate XL       Take 1 tablet (25 mg 90 tablet  3
               (TOPROL-XL) 25 mg tablet      total) by mouth every
                                             day.
             • [DISCONTINUED] aspirin 81     Take 1 tablet (81 mg 30 tablet  3
               mg chewable tablet            total) by mouth every
                                             day.


                                                     Review of Symptoms

  Judge, Rashaun (MRN 100621078) Printed by Compton, Sarah [39231] at 7/8/20 8:02 AM

https://gradycarelink.org/EpicCareLink-grady-prd/common/epic_main.asp?menu=chartreview&sub=Review                      2/6
               2:17-cr-00301-RMG              Date Filed 09/15/20            Entry Number 122-1        Page 52 of 96
7/8/2020                                    Judge, Rashaun (MR#<E2378751>) Printed by COMPTON, SARAH [39231]

  Judge, Rashaun (MRN 100621078) Encounter Date: 07/07/2020
            A 10-point review of systems is negative except that noted in the HPI.

                                                               Allergy

            No Known Allergies
                                                          Social History

            Social History

            Socioeconomic History
             • Marital status:                       Single
                   Spouse name:                      None
             • Number of children:                   None
             • Years of education:                   None
             • Highest education level:              None
            Occupational History
             • None
            Social Needs
             • Financial resource strain:            None
             • Food insecurity:
                   Worry:                            None
                   Inability:                        None
             • Transportation needs:
                   Medical:                          None
                   Non-medical:                      None
            Tobacco Use
             • Smoking status:                       Former Smoker
             • Smokeless tobacco:                    Former User
            Substance and Sexual Activity
             • Alcohol use:                          None
             • Drug use:                             None
             • Sexual activity:                      None
            Lifestyle
             • Physical activity:
                   Days per week:                    None
                   Minutes per session:              None
             • Stress:                               None
            Relationships
             • Social connections:
                   Talks on phone:                   None
                   Gets together:                    None
                   Attends religious service:        None
                   Active member of club or          None
                   organization:
                   Attends meetings of               None
                   clubs or organizations:
                   Relationship status:              None
             • Intimate partner violence:
                   Fear of current or ex             None
                   partner:
                   Emotionally abused:               None
                   Physically abused:                None
                   Forced sexual activity:           None
            Other Topics                             Concern
             • None
            Social History Narrative
             • None

  Judge, Rashaun (MRN 100621078) Printed by Compton, Sarah [39231] at 7/8/20 8:02 AM

https://gradycarelink.org/EpicCareLink-grady-prd/common/epic_main.asp?menu=chartreview&sub=Review                      3/6
               2:17-cr-00301-RMG              Date Filed 09/15/20            Entry Number 122-1           Page 53 of 96
7/8/2020                                    Judge, Rashaun (MR#<E2378751>) Printed by COMPTON, SARAH [39231]

  Judge, Rashaun (MRN 100621078) Encounter Date: 07/07/2020



                                                          Family History

            No family history on file.


                                                             Objective
            Vital signs:
            Vitals:
                                07/07/20 0837
            BP:                 117/61
            Pulse:              67
            Resp:               20
            Temp:               37.2 °C (98.9 °F)
            TempSrc:            Oral
            SpO2:               100%
            Weight:             73 kg (161 lb)
            Height:             1.651 m (5' 5")


            Body mass index is 26.79 kg/m².
            Physical Exam

            General: alert and oriented, no apparent distress, no confusion
            HEENT: extraocular movements intact; oropharynx clear; moist mucous membranes
            Neck: supple, no bruits, no JVD
            Lymph:no lymphadenopathy
            Lungs: clear to auscultation bilaterally
            Cardio: S1, S2 normal; no murmurs, rubs or gallops
            Extremities: no clubbing, cyanosis, or edema, no asterixis
            Skin: no rashes
            Neuro: no focal sign


            Most recent lab results:

            Lab Results
            Component                                                Value                          Date
              WBC                                                    6.3                            05/16/2020
              HGB                                                    12.8 (L)                       05/16/2020
              HCT                                                    38.1 (L)                       05/16/2020
              PLT                                                    138 (L)                        05/16/2020
              TRIG                                                   46 (L)                         05/14/2020
              HDL                                                    50                             05/14/2020
              ALT                                                    16 (L)                         05/14/2020
              AST                                                    23                             05/14/2020
              NA                                                     138                            05/16/2020
              K                                                      4.3                            05/16/2020
              CL                                                     103                            05/16/2020
              CREATININE                                             1.2                            05/16/2020
              BUN                                                    11                             05/16/2020
              CO2                                                    28                             05/16/2020
              TSH                                                    1.688                          05/16/2020
              INR                                                    1.2 (H)                        05/16/2020
              HGBA1C                                                 4.5                            05/14/2020


  Judge, Rashaun (MRN 100621078) Printed by Compton, Sarah [39231] at 7/8/20 8:02 AM

https://gradycarelink.org/EpicCareLink-grady-prd/common/epic_main.asp?menu=chartreview&sub=Review                         4/6
                2:17-cr-00301-RMG             Date Filed 09/15/20            Entry Number 122-1           Page 54 of 96
7/8/2020                                    Judge, Rashaun (MR#<E2378751>) Printed by COMPTON, SARAH [39231]

  Judge, Rashaun (MRN 100621078) Encounter Date: 07/07/2020
              Lab Results
              Component                                              Value                          Date
                INR                                                  1.2 (H)                        05/16/2020

              No results found for: BNP

              Studies today



              Plan was discussed with Dr. Onourah

              Kasra Moazzami, MD, MPH, MSCR
              Cardiology fellow


           Jackson, Tameka, LPN at 7/7/2020 8:40 AM
           Status: Signed
              Pt is an inmate
              AVS given to officer

           Vitals                                                                            Most recent update: 7/7/2020 8:38 AM
           BP                   Pulse                   Temp                         Resp                 Ht
           117/61               67                      37.2 °C (98.9 °F) (Oral)     20                   1.651 m (5' 5")

           Wt                   SpO2                    BMI
           73 kg (161 lb)       100%                    26.79 kg/m²

     Orders
           Normal Orders This Visit
           Amb referral to Cardiology: [REF12 Custom]
           EKG 12 lead [EKG1 Custom]
           Future Labs/Procedures                Expected by                                   Expires
           CV Stress Test, Exercise w NM         As directed                                   1/7/2021
           Imaging [CAR105 Custom]
           NM Cardiac Multiple Stress and Rest As directed                                     1/7/2021
           [IMG1158 Custom]
           SARS-COV 2 (COVID-19) [LAB3900 As directed                                          7/7/2021
           Custom]
           Results are available for this encounter

     Discontinued Medications
                                                    Reason for Discontinue
              apixaban (ELIQUIS) 2.5 MG TABS tablet Alternate therapy
              aspirin 81 mg chewable tablet         Dose adjustment

     Level of Service
           Level of Service
           PR OFFICE OUTPATIENT NEW 45 MINUTES [99204]
           LOS History

     All Charges for This Encounter
           Code     Description                                     Service Date      Service Provider           Modifiers Qty
           73000001 EKG                                             7/7/2020                                               1
  Judge, Rashaun (MRN 100621078) Printed by Compton, Sarah [39231] at 7/8/20 8:02 AM

https://gradycarelink.org/EpicCareLink-grady-prd/common/epic_main.asp?menu=chartreview&sub=Review                                   5/6
                2:17-cr-00301-RMG             Date Filed 09/15/20            Entry Number 122-1         Page 55 of 96
7/8/2020                                    Judge, Rashaun (MR#<E2378751>) Printed by COMPTON, SARAH [39231]

  Judge, Rashaun (MRN 100621078) Encounter Date: 07/07/2020
           Code     Description                                     Service Date      Service Provider         Modifiers Qty
           99204    PR OFFICE OUTPATIENT NEW 45                     7/7/2020          Moazzami, Kasra Kho,               1
                    MINUTES                                                           MD
           51000065 VISIT LEVEL 4-EP                                7/7/2020          Jackson, Tameka, LPN              1

     Patient Education
           Patient Education Report

     Learning Assessment Questions
           Primary Learner Name: Patient                                              Bowens, Kimberly, RN - RN - 05/16/20 0719
           Relationship: Patient                                                      Bowens, Kimberly, RN - RN - 05/16/20 0719
           What is the primary language of the primary learner?: English              Bowens, Kimberly, RN - RN - 05/16/20 0719

     Communication Routing History
           None

     Previous Visit
           Date & Time                   Department                                 Encounter #
           5/18/2020 2:20 PM             Transitions of Care Clinic                 1038361806


  Judge, Rashaun (MRN 100621078) Printed by Compton, Sarah [39231] at 7/8/20 8:02 AM




https://gradycarelink.org/EpicCareLink-grady-prd/common/epic_main.asp?menu=chartreview&sub=Review                                 6/6
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 56 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    07/08/2020 13:13 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 07/09/2020 16:10.




                                             Bureau of Prisons - ATL
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 57 of 96
                      USP ATL17358-171
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 58 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 59 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 60 of 96
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 61 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    07/08/2020 07:21 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 07/09/2020 07:59.




                                             Bureau of Prisons - ATL
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 62 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 63 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 64 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 65 of 96
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 66 of 96
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    07/08/2020 07:18 EST                                               Facility:   ATL

Reviewed with New Encounter Note by Martin, D. MD/CD on 07/08/2020 14:08.




                                             Bureau of Prisons - ATL
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 67 of 96
                    USP ATL 17358-171
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 68 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 69 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 70 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 71 of 96
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 72 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    05/22/2020 09:54 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 05/22/2020 10:01.




                                             Bureau of Prisons - ATL
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 73 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 74 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 75 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 76 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 77 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 78 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 79 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 80 of 96
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 81 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    05/20/2020 08:58 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 05/22/2020 10:01.




                                             Bureau of Prisons - ATL
               2:17-cr-00301-RMG               Date Filed 09/15/20      Entry Number 122-1        Page 82 of 96
012314545                                          7 2554258 !"#$% &# '!"( 6)*44+,
  GHIJKL@=MNOMHP@Q<=>@ABBCDABEFR@STU            VAWFX@YPZ[HP\K]@SM\K?@BXVA^VDBDB
      _`ab`cadefgaeahcgijk̀laem`c               go`njp             USP ATL 17358-171                       qNr@M@sHKN\t[P
     uvwxyz{|}~}v                                                                                       <=>?@ABBCDABEF
                               \@M\\KPItPJ?@KMPtL@<KOH@>L@<S@]KM\KP\@\KM
      XVA^VDBDB@@XVACVDBDB@QD@IMNR
      \M\HN?@StNZOM]JKI
      =qS@Tq
     Þß~à}áxy{âvãã}áä                                                  <MrHK@å[æKL@KML@<S@Q=KNtIKP\R@@KPK]M@<KItZtPK
       [NtJPKI@¡?@KPNK]L@MH]KP@<             \@XVACVDBDB@AD?¢D@<
             q\\KN\M\t[P@NtJPKI@¡               NK]L@MH]KP@<L@<S@M\@XVACVDBDB@AD?¢D@<
             0121454524.4
             ":8 9078 2/78:8 89 :8 £¤898
             -083/75 8 8 £32
             :37/ -   007:009378 93$¥( 9¤-392
             ('&"-39 10:37083 039 70  992¦00
             3 % 8 53:0003:83 §§7 83 ¤3003: 87-32
             ¨9¤703¤$¥(      -39 :37087010/9 59 5 2¦00 8
             37-8/ 39¤3003:7- ©¤:: 127 3 9('&"-39 
             :$ 902 (: 742059§"2¥ :0003 83 303-3- 
              -30/2
                                                                                       6789 7
                       ­®¯°«±°²³́µ               ¹¶º»´¶³®·¹                            ¥ .055305553
                                                                                   83.501214524*4
             «
                             ±°²³́µ¶³®           º¯µ¶³®·
             «
             µ½³¾µ¿µ·«ÀÁÂÃ̧ÄÅ̧Æ«Ç                «ËÌÍÅ«¶µ¿Î°¶
             ËµÏ°«Ð«¶µ¿Î°¶«ÀÇÈÉ«¯Ñ              «¿Ò«¯®»¶Ó«Ç«¶³̄°¹
             °Ô°ºÒ«²µÒÈ
             µ¹½³º³·«ÕÐ«¯Ñ«´Ó°Öµ                 Î°¶
             ËµÏ°«Ð«¶µ¿Î°¶«ÀÕÐ«¯Ñ«              ¿Ò«¯®»¶Ó«°Ô°ºÒ
             ²µÒÈ
             µ¶®ºÔµ¹¶µ¶³·«ÀÂ¸×Ȩ̈ØÙ               Ê«¶µ¿Î°¶
             ËµÏ°«Ð«¶µ¿Î°¶«ÀÚÛ«¯Ñ«              ¿Ò«¯®»¶Ó«°Ô°ºÒ
             ²µÒÈ
             ¯°¶®½º®Î®Î«¹»´´³·µ¶°                Ø×ÙØÂÝÜÂÆ«ÇÉ«¯Ñ
             ¶µ¿Î°¶
             ËµÏ°«Ð«¶µ¿Î°¶«ÀÇÉ«¯Ñ«              ¿Ò«¯®»¶Ó«°Ô°ºÒ
             ²µÒÈ


  ]tP\KI@¡@SMPtKNL@¬K][PtZM@G@M\@XVAWV       q<
-.1198/012391#-/($14984-     31-/652-75 78/9:;78 9:                                      21+
              2:17-cr-00301-RMG            Date Filed 09/15/20      Entry Number 122-1     Page 83 of 96
012314545                                6789 7 2554258 !"#$% &# '!"( 6)*44+,
  <=>?@       GBHICJBKLLMNKLOPQBRSTUBLKVKKVKWPXBYGZ[=G\@]BRD\@UBLXVK^VNLNL
              72_ 0
                                             `ormcncaefhcmnoapqdf|llapr
               ebfghi
              76789
              425
              32
              230
              cbfkabd.012+14545
              oapqdfkabdfaekfbcldi5012145
              cbbceqf̀ormcncae. 70!2st
              oapqdf̀ormcncaei_ 0
              cmmcuefhcaqeumdmi( -
               -
               -
              oapqdfhcaqeumdmi
               - 7- /v8
              cmmcuefwuekcbcueiv
              oapqdkfwuekcbcuei9338
               abcuefxupfjklcmmcuei
               cba{fwu|pmdif
                cna{fnodmbfzace
               dmfcedpmcuefcefbodfaebdpu{abdpa{f{dakm
              -8:/ -2#_v89:/3/9v3:993
              3000883-3:   99 5 *2(83039:/37088/355 8 8
                /7-8 /0 8:37999- /v/32:317-3: 8 2(+20
              - 08s%:35005875107 879/ 2 78 : 8
              /8395 8(s 8833:9/3/92(83039/355 8 8
              8-:83- 0-385 3-3030$2 :89 3v3003:7-
              /8303989 3/ -308 00:244: 1
              ghfcexdnbcue
              :8v3('&" 93v/ -2  97839 7--05 8
               3/3792/5 /1-39 8 :89830v30 708 992
               |{bmif/83039
              cxcnaebfhcaqeumbcnfb|kcdmi
              # s.
               #%%"'!.
              8/533573 0v0-- 89 3577/9 8v35 8
               2
   ]G\@     G@EAB@][GZDB<BD\BXVKWVNLBWU^PBI
-.119   12391#-/($14984-81/35531-/652-75 78/9:;78 9:                    41+
               2:17-cr-00301-RMG               Date Filed 09/15/20      Entry Number 122-1      Page 84 of 96
012314545                                          7 2554258 !"#$% &# '!"( 6)*44+,
  <=>?@ABCDEFD=GBHICJBKLLMNKLOPQBRST            VKWPXBYGZ[=G\@]BRD\@UBLXVK^VNLNL
         _38 0 /835 90     5 75 8838 53 09 5 2' : 3
         /7 `89 / 
         (a#.
         " #%%"'!.
         !3-7053 53052 10(a3` / 2
         aa#
         "-3%755
         a 0`9/035 2
         !3/8/73  970c893
         $ `9/7030/7̀ 3502
         $& d/3e/38004

         ghijklmnopqrlst
         u  0.: 00-- 9                 57/703/7 8
         v##!a.!( a34/                     d/8/3d7/9
         $5-.3/9/0$ 
         (&.340986& 3                      08 5w 35757
         705.#x'_ 55                          y-3
          8.!a!
         %z.9930                    93350w3-387/0/ -:-0-3
         %1.3033 y-3                   
         ! 73.e/ 55 /                   /
         /.--3- 5338                  ``/
         ghi{|ih}h|~pl~p}mop                ~}so~}it
         a 3̀003:9--35                      y.
         !3 7̀7 --35 2
         p
         p
         l}ho~}p~i}mj}h|~itp
          /9./930
         .p97088/8                   
         x378(.3  8
         p
         a   38/9 5                   33̀-2
         p
          hn~ot
         $ 017 e3: 
         01214545
         25.+ 
     ¡¢                                                                                             BG[\@E
               B][BDG>[]@]ABC           BIRBH@G@]DBI@>ZG@QB
               [GE=\EB][BEDABD         IRBHD]>[[?[GE=\QB[E?GBJ@@>@>
     £¤¤¥¥¡¦§¨¤¢§¦¤ «¬¦§¥¡¦

  ]G\@>BBRDG@EAB@][GZDB<BD\BXVKWV       BI
-.1198/012391#-/($14984-     31-/652-75 78/9:;78 9:                                *1+
              2:17-cr-00301-RMG             Date Filed 09/15/20        Entry Number 122-1       Page 85 of 96
012314545                                 6789 7 2554258 !"#$% &# '!"( 6)*44+,
  <=>?@ABCDEFD=GBHICJBKLLMNKLOPQBRSTUBLKVKKVKWPXBYGZ[=G\@]BRD\@UBLXVK^VNLNL
             _`abcda                B k`la                      B mnl`na                     B pcqras``da
             efD?gG?                                                   o][Z@>=]@E
             IgZ][hg[i[?j
        YGZ[=G\@]BeGt[UBuvgE\[]jABwii@]?g@EABY>=ZD\g[GABxD]@BoiDGABR@\Dgi@>BC@y[]\
     k`l~
        Yi@Z\][GgZBEg?GD\=]@B[GBXVK^VNLNLBXUXWBoIBzB{g?G@>

      qa~dcnqc̀~ad
       xF@E\ByDgG
      n`~`c~`
       LXVKXu w>fg\\@>Bt][fBYRBL^NL
       LXVKMu RgEZFD]?@>BKXN|
      }~asn`
             }~asn`lna`nn`ldqqbndrqn``dB
       eoBwt\@]BgEg\B{=ffD]jBHo]gG\@>BXVKMVNLNLQ
       [ii[zyEUB[ii[B=yBg\FBxD]>gDZBx@G\@]BHw>=i\QBHxD]>g[i[?jQ
       RgEZFD]?@BS]>@]E
       wfhB]@t@]]DiB\[BxD]>g[i[?jUBw=\F[]g@>
      k`l~d~q~add}~asn`
       wygDhDGBNXBf?BS]DiBNBeIY{BRwe
       wEyg]gGBPKBf?BS]DiBRwe
       w\[]DE\D\gGBxDiZg=fB^LBf?BS]DiBRwe
       I@\[y][i[iB{=ZZgGD\@BNXBf?BS]DiBRwe
  o]gG\@>BhjBRDGg@iEAB@][GgZDB<BD\BXVKWVNLBWU^PBwI




-.1198/012391#-/($14984-81/35531-/652-75 78/9:;78 9:                      +1+
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 86 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    05/20/2020 07:26 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 05/22/2020 16:21.




                                             Bureau of Prisons - ATL
2:17-cr-00301-RMG    Date Filed 09/15/20   Entry Number 122-1   Page 87 of 96
                    USP ATL 17358-171
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 88 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 89 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 90 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 91 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 92 of 96
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 93 of 96
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 94 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    05/18/2020 12:00 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 05/22/2020 09:59.




                                             Bureau of Prisons - ATL
2:17-cr-00301-RMG   Date Filed 09/15/20   Entry Number 122-1   Page 95 of 96
          2:17-cr-00301-RMG       Date Filed 09/15/20          Entry Number 122-1      Page 96 of 96
                                          Bureau of Prisons
                                           Health Services
                                           Cosign/Review
Inmate Name:     JUDGE, RASHAUN ALLEN                                               Reg #:      17358-171
Date of Birth:         1985                  Sex:          M                        Race:       BLACK
Scanned Date:    05/18/2020 11:51 EST                                               Facility:   ATL

Reviewed by Martin, D. MD/CD on 05/22/2020 09:53.




                                             Bureau of Prisons - ATL
